        Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                  MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                    This document relates to:

                                                  ALL CASES

               GLAXOSMITHKLINE LLC’S REPLY IN SUPPORT OF
         ITS MOTION TO COMPEL PLAINTIFFS TO PRODUCE DR. LOUIK
        FOR A TARGETED DEPOSITION ON HER SUPPLEMENTAL REPORT

       Plaintiffs’ opposition presents several unavailing arguments for preventing a short

deposition of Dr. Louik to prevent unfair surprise and prejudice to GSK at trial. Tellingly,

Plaintiffs never refute that Dr. Louik’s central opinions have changed since her first deposition.

Nor do they deny that GSK would be prejudiced without another deposition. Instead, they point to

inapplicable procedural rules to justify their position. But GSK’s motion is not one for

reconsideration; it is an entirely appropriate and timely request prior to trial to avoid trial by

ambush. The Court should grant GSK’s Motion.

I.     The Present Motion Does Not Seek Reconsideration of Any Prior Motion.

       Plaintiffs’ wrongly argue that GSK’s motion is an improper motion for reconsideration

under Rules 59 or 60. Plf. Opp. at 7-8, 12. Two reasons expose the flaws in that argument. First,

the relief sought in this motion is facially distinct from GSK’s prior motions. GSK previously

sought an order that Dr. Louik either appear for a deposition or appear live at the Daubert hearing

in light of the Court’s need to consider the reliability of her testimony under its gatekeeping role.

See GSK’s Mem. in Support of Motion to Compel, filed Mar. 6, 2019 (filed under seal). The Court

declined to require Dr. Louik to appear for Daubert, reserving the question as to whether she would

be needed at a later point. Ex. A, Apr. 8, 2019 Hrg. Tr. at 71 (“I’m going to not require her to


                                                 1
         Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 2 of 6



submit to another deposition at this time. I’m going to let the Daubert hearings go forward. I may

want to hear live testimony from her, depending on how I think that plays out…”). GSK did not

ask the Court to reconsider that Order—the Daubert hearing occurred, and Dr. Louik did not

testify. Now, with trial approaching, assuming Dr. Louik is permitted to testify at all, GSK seeks

a short additional deposition to understand what (if anything) is left of her cardiac defect opinions

for purposes of trial. Plaintiffs’ argument that GSK fails to satisfy the standard for reconsideration

under Rules 59 and 60 is nothing more than a red herring.

        Second, Plaintiffs themselves previously argued that whether Dr. Louik should appear for

a second deposition or at Daubert were two separate questions that should be handled separately

by the Court at different times. Ex. A, Apr. 8, 2019 Hrg. Tr. at 64 (“The question of whether Dr.

Louik should appear breaks down to two questions, whether and when. The question of whether,

we don't have to reach that today. The issue for today [is] is she needed now for Daubert?”). The

Court ruled on the second question—holding that she would not appear at Daubert, but did not

rule on the first question at that time. Id. at 71 (“I’m going to not require her to submit to another

deposition at this time. I’m going to let the Daubert hearings go forward”) (emphasis added). It

is now appropriate to resolve the first question in light of the circumstances and procedural context

that now exist. Plaintiffs cannot seriously suggest GSK has done something improper when GSK

seeks what they said was a question for another day. And it is certainly not reconsideration, since

the Court never reached the issue presented by this motion.1




1
 Plaintiffs’ passing suggestion that they should be permitted to reopen the depositions of Drs. Shaw and Kimmel is
disingenuous. Plaintiffs have never even asked GSK to make these experts available, and, as GSK noted in its March
26, 2019 brief, GSK had no objections to those depositions. See ECF No. 1427 p. 7 n.2.


                                                        2
        Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 3 of 6



II.    Plaintiffs Offer No Valid Support for Their Untimeliness Claim.

       Plaintiffs point to no reasonable basis for concluding that GSK’s motion is untimely.

Ironically, in April, they essentially claimed that GSK’s request to re-open Dr. Louik’s deposition

was made too early. Now, according to Plaintiffs, it is too late. While it is unlikely that there was

any time Plaintiffs would have considered the “right” time to make this request, the authority they

cite is inapposite. This is not a motion for reconsideration under Rule 60, nor is it governed by

Rule 59(e)’s 28-day limit under the rules. More importantly, however, Plaintiffs give no reasons

why Dr. Louik cannot appear for a short deposition during the next two months. She is, after all,

retired and living in the Boston area. Ex. B, Expert Report of Dr. Louik at 1. It should not “delay

trial preparations” to have Dr. Louik sit for a deposition on the opinions she plans to give at trial.

Nor is it unusual or prejudicial to have depositions in the months leading up to trial. The parties

continue to engage in other depositions. For example, Plaintiffs have represented to the Court that

the parties may conduct several additional treating physician deposition before trial. Ex. C, Sept.

18. 2019 Hrg. Tr. at 6 (“There may be a few depos that need to happen after that such as that

particular surgeon, obviously, and we'll keep the Court aware of that as well.”). In addition, the

Court recently granted GSK’s motion for leave to take a second deposition of Dr. Zambelli-Weiner

as soon as possible after November 5. See Doc. 1707. Moreover, the prejudice exacted on GSK if

denied the opportunity to depose Dr. Louik far outweighs any prejudice Plaintiffs claim in having

to prepare their epidemiologist on the opinions she will provide at trial. Plaintiffs cannot first say

“let’s defer the question of Dr. Louik’s second deposition for another day” and now deny GSK’s

right to make that request.




                                                  3
        Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 4 of 6



III.    Plaintiffs Continue to Offer Cryptic and Carefully Parsed Descriptions of Dr. Louik’s
        Remaining Opinions.

        Plaintiffs incorrectly suggest that the basis for GSK’s motion is “lawyer arguments” about

Dr. Louik’s opinions. Dr. Louik’s new and in part unclear opinions are the basis for the motion;

they are rendered even more ambiguous by Plaintiffs’ arguments at the Daubert hearing trying to

explain away her new opinion. GSK cites lawyer argument merely to emphasize how unclear her

opinions are. Rather than being “a problem of [GSK’s] own making,” this ambiguity is, in fact,

merely compounded by Plaintiffs’ counsels’ representations of Dr. Louik’s opinions. Indeed, they

continue to muddy these waters in their reply brief by saying they refuse to accept GSK’s fair

representation of her opinions as “oversimplifying.” Plf. Opp. at 14-15.

        Moreover, Plaintiffs’ argument reveal the hypocrisy in their representations to the Court.

The basis for Plaintiffs’ opposition to Dr. Louik’s live testimony at Daubert was that their

argument would make her opinions clear. Ex. A, Apr. 8, 2019 Hrg. Tr. at 60-61 (“your Honor

said, ‘I leave open this possibility, I reserve the right to ask her to come in and testify, but let's start

off with having lawyers' arguments for our Daubert hearing’…[a]nd that makes sense to us today,

as it did back then”). Plaintiffs cannot take the contradictory positions that: 1) Dr. Louik’s opinions

will become clear through attorney argument at the Daubert hearing, and 2) attorney argument

from the Daubert hearing should not be considered by the Court in context of a motion to compel

her testimony. The Court can and should consider Plaintiffs’ varied representations about the

opinions Dr. Louik holds in addition to Dr. Louik’s own representations in her expert reports.

        Plaintiffs previously agreed that the issue of “whether [Dr. Louik’s] testimony is needed to

allow GSK to prepare for trial” should be considered by the Court after Daubert. See Apr. 8, 2019

Hrg. Tr. at 70, Ex. 3 to GSK’s Memorandum in Support. Now GSK seeks to do just that. With

Daubert hearings behind us and trial approaching without a ruling excluding Dr. Louik’s



                                                     4
        Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 5 of 6



testimony, GSK must be permitted the opportunity to understand this critical witness’s testimony,

before she takes the stand at trial and before other experts rely on and defer to her opinion.

                                         CONCLUSION

       For the foregoing reasons and those articulated in GSK’s original Memorandum in Support,

the Court should grant GSK’s Motion and require Dr. Louik to appear for a targeted, four-hour

deposition on the opinions in her March 19 supplemental report.

Dated: November 5, 2019

                                              Respectfully submitted,

                                              /s/ Jennifer M. Stevenson
                                              Madeleine M. McDonough
                                              Jennifer M. Stevenson
                                              Jennifer Stonecipher Hill
                                              SHOOK, HARDY & BACON L.L.P.
                                              2555 Grand Blvd
                                              Kansas City, MO 64108
                                              Telephone: (816) 474-6550
                                              Facsimile: (816) 421-5547
                                              mmcdonough@shb.com
                                              jstevenson@shb.com
                                              jshill@shb.com
                                              Admitted pro hac vice

                                              Attorneys for Defendant GlaxoSmithKline LLC




                                                  5
        Case 1:15-md-02657-FDS Document 1735 Filed 11/05/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was sent electronically to all registered
participants as identified on the Notice of Electronic Filing and paper copies will be sent via first
class mail to those identified as non-registered participants.

                                              /s/ Jennifer M. Stevenson
                                              Jennifer M. Stevenson




                                                 6
